Citation Nr: 0930354	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss (previously considered as bilateral 
defective hearing).  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
sinusitis.  

3.  Entitlement to an increased evaluation in excess of 10 
percent for post-traumatic vascular headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from June 1948 to April 1952. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By 
that rating action, the RO&IC, in part, denied the Veteran's 
petition to reopen previously denied claims for service 
connection for bilateral hearing loss (previously considered 
as bilateral defective hearing) and sinusitis.  The RO&IC 
also continued a 10 percent evaluation assigned to the 
service-connected post-traumatic vascular headaches.  The 
Veteran timely appealed the RO&IC's October 2006 rating 
decision to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In October 2008, the Veteran failed to appear before a 
Veterans Law Judge (VLJ) at the RO&IC in Philadelphia, PA.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702 (d) (2008).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn.

The issues of the merits of the claim for service connection 
for sinusitis and entitlement to an increased evaluation for 
post-traumatic headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO&IC via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By a February 1998 rating action, the RO&IC denied the 
claims for service connection for bilateral loss and 
sinusitis as being not well-grounded.  The Veteran was 
informed of this decision by letter that same month, but he 
did not file a timely appeal; the decision became final in 
February 1999.  

2.  Evidence added to the record since the RO&IC's February 
1998 decision with regard to the bilateral hearing loss claim 
does not relate to an unestablished fact necessary to 
substantiate the underlying claim and does not have a 
reasonable possibility of substantiating the underlying 
service connection claim.  

3.  Evidence added to the record since the RO&IC's February 
1998 decision with regard to the sinusitis claim relates to 
an unestablished fact necessary to substantiate the 
underlying claim (i.e., current diagnosis of sinusitis) and 
has a reasonable possibility of substantiating the underlying 
service connection claim. 


CONCLUSIONS OF LAW

1.  The February 1998 rating action, wherein the RO&IC denied 
service connection for bilateral hearing loss and sinusitis 
as being not well grounded, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the final February 1998 rating 
action, wherein the  RO&IC denied service connection for 
bilateral hearing loss as being not well grounded, is not new 
and material; and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008).

2.  The evidence submitted since the final February 1998 
rating action, wherein the RO&IC denied service connection 
for sinusitis as being not well grounded, is new and 
material; and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, concerning the new and material evidence claims decided 
in the decision below, VA provided the Veteran with notice as 
required by Kent in a pre-adjudication letter, dated in June 
2006.  The letter informed the Veteran that he needed to show 
new and material evidence to reopen his previously denied 
claims for service connection for bilateral hearing loss and 
sinusitis.  The June 2006 letter also generally notified of 
the types of evidence VA would assist him in obtaining, and 
the letter advised that he should send information or 
evidence relevant to the claims to VA.  In addition, the 
RO&IC provided notice of the law and governing regulations 
for new and material evidence claims, notice of the reasons 
for the determination made regarding the claims, and also 
informed the Veteran of the cumulative evidence previously 
provided to VA, or obtained by VA on his behalf.

The Veteran has been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required that were 
found insufficient in the previous February 1998 denial.  Any 
error in the content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

For the reasons above the Board finds that VA substantially 
complied with the specific notice requirements for claims to 
reopen based on new and material evidence.

In addition, the Untied States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was provided notice of the Dingess 
elements in a May 2008 letter. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his new and material claims decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  Here, the Veteran's service treatment records, post-
service VA and private medical and examination reports, along 
with statements of the Veteran and his representative, have 
been obtained and associated with the claims file.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.

The Veteran has not been provided a VA examination to 
determine whether his bilateral hearing loss is related to 
his period of military service.  However,  because the 
Veteran's application to reopen his claim is presently 
denied, VA's duty to assist has not attached and there is no 
basis upon which to direct a medical examination. 38 U.S.C.A 
§  5103A(d),(g); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not 
attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of the new and material 
claims on appeal.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II.  Merits Analysis 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain enumerated disorders, such as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

The Veteran contends that his current diagnosed bilateral 
hearing loss is the result of in-service noise exposure by 
weaponry.  The Veteran has denied having any post-service 
occupational noise exposure.  He maintains that although he 
engaged in post-service recreation which exposed him to 
noise, he wore ear protection.  (See, December 1997 VA audio 
examination report).  The Veteran maintains that he currently 
has sinusitis that had its onset during military service.  
(See, statement of the Veteran, received by VA in August 
2006).  

The claims for service connection for bilateral hearing loss 
and sinusitis were previously considered and last finally 
denied by the RO&IC in a February 1998 rating decision.  The 
Veteran did not perfect a timely appeal and, as such, the 
February 1998 decision represents a final decision.  38 
U.S.C.A. § 7105(a).

In the appealed October 2006 rating decision, the RO&IC 
determined that new and material evidence had not been 
received to reopen the Veteran's previously denied claims for 
service connection for bilateral hearing loss and sinusitis.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

The Board finds, and as will be discussed in more detail in 
the analysis below, that  new and material evidence has not 
been received to reopen the previously denied claim for 
service connection for bilateral hearing loss.  Conversely, 
the Board has determined that as new and material evidence 
has been received (current diagnosis of sinusitis), the 
previously denied claim for service connection for sinusitis 
is reopened in the analysis below.  

(i)  Bilateral hearing loss 

In denying entitlement to service connection for bilateral 
hearing loss in a February 1998 rating decision, the RO&IC 
concluded that the claim was not well grounded.  In essence, 
the RO&IC essentially found that the record was devoid of any  
evidence that the Veteran's currently diagnosed bilateral 
hearing loss had been "incurred in or aggravated by military 
service."  

The RO&IC determined that although a December 1997 VA 
audiological examination report contained findings of 
bilateral hearing loss for VA compensation purposes, service 
treatment records were devoid of any subjective complaints 
and/or clinical findings referable to hearing loss, to 
include at service separation.  (See, December 1997 VA audio 
examination).  The RO&IC's February 1998 decision also 
referenced a December 1997 VA examiner's opinion that, 
according to history as provided by the Veteran, his 
bilateral sensorineural hearing loss was not related to 
military service.  (See, December 1997 VA Ear Disease 
examination report).  Finally, the RO&IC found that there was 
no evidence of any bilateral hearing loss to a compensable 
degrees within one year after the Veteran's separation from 
military service.  

Since the issuance of the RO&IC's February 1998 rating 
decision, the evidence added to the record includes VA and 
private examination and treatment reports, dating from July 
2006 to July 2007.  These records, however, do not contain an 
opinion addressing the etiological relationship between the 
Veteran's currently diagnosed bilateral hearing loss for VA 
compensation purposes to his period of military service.  
They also do not contain evidence of any hearing loss to a 
compensable degrees within one year after the Veteran's 
separation from military service.  

Thus, these records do not relate to an unestablished fact of 
the Veteran's previously denied claim, namely, whether any 
currently diagnosed bilateral hearing loss for VA 
compensation purposes is related to, or had its onset during, 
a period of military service, or was manifested to a 
compensable degree within a year of service discharge.  
Therefore, new and material evidence has not been received to 
reopen the Veteran's previously denied claim for service 
connection for bilateral hearing loss. 

Duplicate copies of the Veteran's service treatment records 
were also added to the record after the February 1998 rating 
action.  These pieces of evidence are not "new" as they 
were previously considered by the RO&IC in February 1998.  

In view of the foregoing, the Board concludes that the 
Veteran's claim for service connection for bilateral hearing 
loss cannot be reopened because no new and material evidence 
has been received.  38 C.F.R. § 3.156(a).  
(ii)  Sinusitis

In denying entitlement to service connection for sinusitis in 
a February 1998 rating decision, the RO&IC concluded that the 
claim was not well grounded.  In essence, the RO&IC 
determined that the evidence of record was wholly devoid of 
any evidence that any claimed sinusitis had been "incurred 
in or aggravated by military service."  In reaching their 
determination, the RO&IC determined that although there was 
one record of in-service treatment for sinusitis, there was 
no post-service medical evidence of any permanent residual or 
chronic sinus disability.   

Evidence added to the record since the RO&IC's final February 
1998 rating action includes, but is not limited to, private 
treatment records, dated in May 2006 and July 2007, 
containing an assessment and impression of sinusitis and 
hypoplastic left maxillary sinus, respectively.  These newly 
received private treatment reports contain a current 
diagnosis of sinusitis and a sinus-related disorder, 
respectively, facts that were not previously established at 
the time the RO&IC's February 1998 rating action.  Thus, this 
evidence is new and material.  The claim for service 
connection for sinusitis is, therefore, reopened. 


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral hearing 
loss (previously considered as bilateral defective hearing) 
is not reopened. 

New and material evidence having been received, the claim of 
entitlement to service connection for sinusitis is reopened.  
To this extent only the benefit sought on appeal is allowed.


REMAND

Having reopened the claim for service connection for 
sinusitis does not end the Board's inquiry.  VA must now 
proceed to evaluate the merits of the claim, including 
developing appropriate medical evidence as detailed below.  
In addition, and as will be discussed in more detail below, 
the Board has also determined that additional development is 
warranted on the Veteran's claim for an increased evaluation 
for post-traumatic headaches.

Throughout the duration of the appeal, the Veteran has 
maintained that he has had sinusitis ever since military 
service.  He maintains that although he did not seek medical 
treatment for his sinusitis after service discharge, he has 
treated it with over-the-counter medications.  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Id. at 83.  

In this case, there is in-service evidence of treatment for 
sinusitis (Veteran was diagnosed with sinusitis in late 
February 1949) and there is current evidence that the Veteran 
has been diagnosed with sinusitis and hypoplastic left 
maxillary sinus.  (See, private treatment records, dated in 
May 2006 and July 2007, respectively).  The Veteran has also 
reported having a continuity of symptomatology since service 
discharge.  

The RO&IC has not afforded the Veteran a VA examination in 
conjunction with his appeal for service connection for 
sinusitis.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Thus, prior to any further appellate consideration of the 
underlying claim for service connection for sinusitis, VA 
should schedule the Veteran for an examination to determine 
the etiological relationship, if any, between any currently 
diagnosed sinusitis and military service. 
Regarding the Veteran's service-connected post-traumatic 
vascular headaches, the Board notes that VA last examined the 
Veteran for this disability in July 2006.  (See, July 2006 VA 
neurological examination report).  

The RO&IC has assigned a 10 percent disability rating to the 
service-connected post-traumatic vascular headaches under 
Diagnostic Code 9304, the code used to evaluate dementia due 
to head injury.  38 C.F.R. § 4.130, Diagnostic Code 9304 
(2008).  Diagnostic Code 9304 provides that the disability 
should be evaluated under the General Rating Formula for 
Evaluation of Mental Disorders.  In its adjudication of this 
disorder, the RO&IC applied the provisions of 38 C.F.R. § 
4.130, including the Schedule of ratings for mental 
disorders.  See August 2007 and June 2008 Statement and 
Supplemental Statements of the Case, respectively. 

The law provides that a grant of service connection may be 
appropriate for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  However, in assigning an appropriate 
rating, the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. 4.14 must be considered.  That is, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. 4.14 (2008); see Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Inquiry must therefore be 
undertaken to ascertain whether there exists any non-
overlapping symptoms of the disorder in question which would 
result in a separate disability ratings.

When VA evaluated the Veteran in July 2006, his primary 
complaint appeared to have been weekly headaches.  In support 
of his claim, the Veteran submitted a six-week headache 
diary, reflecting that he had experienced headaches several 
times a week.  He reported that the headaches lasted from one 
to six hours and were relieved with over-the-counter 
medication (Aleve), or by closing himself into a dark room.  
The Veteran rated the headache pain as a three or four on a 
scale of one to ten, with ten being the highest degree of 
severity.  The Veteran denied having any physical or 
psychological symptoms associated with his headaches, such as 
memory loss, slurred speech, depression, disorientation, 
hallucinations, and speech or language issues.  The July 2006 
VA examiner diagnosed the Veteran with post-traumatic 
headaches-stable.  (See, July 2006 VA neurological 
examination report).  

In a more recent statement to VA, submitted in conjunction 
with his VA Form 9 for an increased evaluation for the 
service-connected post-traumatic headaches, the Veteran 
reported that his private physician had prescribed him the 
anti-depressant, Zoloft, for anxiety, irritability and 
insomnia.  Private treatment records, dated in 1997, confirm 
that the Veteran was prescribed Zoloft.  Thus, it is unclear 
whether the Veteran is claiming that he currently experiences 
cognitive impairment as a result of his service-connected 
post-traumatic headaches, symptoms that were not present 
during VA's July 2006 examination.  The medical evidence is 
therefore inadequate to determine if the Veteran currently 
has cognitive impairment as the result of his service-
connected post- traumatic headaches. 

Regulations pertaining to rating traumatic brain injury (TBI) 
Diagnostic Code 8045 could also be applicable to the 
Veteran's increased evaluation claim.  See, 38 C.F.R. § 
4.124a (2008).  These regulations were amended in September 
2008.  73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  This new 
rating criteria is effective October 23, 2008, and applies to 
"all applications for benefits received by VA on or after 
October 23, 2008."  Id. at 54,693.  In the present case, as 
the Veteran's claim for an increased rating for his post-
traumatic headaches was received by VA prior to October 2, 
2008, the regulatory change is not applicable.  

Pursuant to Diagnostic Code 8045, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., associated with the injury will 
be rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045- 8207).  Purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304, and will not be combined 
with any other rating for a disability due to brain trauma.  
Finally, ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2008).

The Veteran has not been afforded a VA psychiatric 
examination, which addresses the criteria for mental 
disorders listed at 38 C.F.R. § 4.130.  Instead, in July 
2006, he received a neurological examination.  Because 
traumatic brain injury may be rated based on both the 
physical and the psychiatric components of the disease, the 
Veteran should undergo thorough neurological and psychiatric 
examinations that address all aspects and severity of the 
disability.

Finally, under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months will be assigned a 10 percent 
evaluation.  A 30 percent evaluation will be assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  A 50 percent evaluation is assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).

The July 2006 VA examination report reflects that the  
Veteran's previous medical history included "Traumatic 
migraines."  During that examination, the Veteran indicated 
that he had never lost work or functional ability due to the 
"prostrating nature" of the headaches.  (See, July 2006 VA 
neurological examination report).  The Veteran was diagnosed 
with post-traumatic headaches-stable.  However, the VA 
examiner did not comment on the severity of these headaches, 
i.e. whether they were manifested by prostrating attacks 
and/or produced severe economic inadaptability, criteria, 
which, if demonstrated, would warrant an increased rating 
under Diagnostic Code 8100.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (2008).


Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, VA 
psychiatric and neurological examinations, as outlined in 
more detail below, are necessary to determine the mental and 
neurological impairment, respectively, of the Veteran's 
service-connected post-traumatic headaches.

Accordingly, the case is REMANDED to the RO&IC/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO&IC/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his sinusitis 
and service-connected post-traumatic 
headaches that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO&IC/AMC should then obtain these 
records and associate them with the 
claims file.  

2.  Following a reasonable period of time 
or upon the Veteran's response, schedule 
the Veteran for an appropriate medical 
examination, to be determined by the 
RO&IC/AMC, to determine the nature and 
extent of any currently present sinusitis 
or sinus-related disorder(s).  The 
following considerations will govern the 
examination:

(a) The claims file, and a copy of 
this remand will be reviewed by 
the examiner in conjunction with 
the examination, and the examiner 
must acknowledge receipt and 
review of these materials in any 
report generated as a result of 
this remand.

(b) The examiner is instructed to 
address what medical significance, 
if any may be attached to the 
February 1949 service treatment 
report, reflecting that the 
Veteran received treatment for 
sinusitis; a May 2006 private 
treatment report, containing a 
diagnosis of sinusitis; and, July 
2007 report, prepared by J. S. G., 
M. D., when the Veteran reported 
that he had had trouble with his 
sinuses since he was in service in 
the early 1950's; an impression of 
hypoplastic left maxillary sinus 
was recorded.  
    
(c) Any tests and studies deemed 
necessary shall be conducted.  
After examining the Veteran, the 
examiner must report whether any 
currently diagnosed sinusitis or 
sinus-related disorder(s) is 
related to, or had its onset 
during, the Veteran's period of 
active military service.  

3.  Following a reasonable period of 
time or upon the Veteran's response, 
schedule the Veteran for psychiatric 
and neurological examinations to 
determine the mental and physical 
impairment resulting from the service-
connected post-traumatic headaches. The 
following considerations will govern 
the examinations:

a.  The claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examiners 
must report receipt and review of 
these materials in his or her 
respective report generated as a 
result of this remand.  

b.  Any indicated studies should be 
performed.   All opinions should be 
supported by a clear rationale, and 
a discussion of the facts and 
medical principles involved must be 
included. If the examiner or 
examiners cannot respond to the 
inquiries without resort to 
speculation, they should so state. 
    
(i) Describe in detail all 
subjective complaints and 
whether each complaint is a 
residual of the service-
connected post-traumatic 
headaches;  

(ii) The psychiatric examiner 
must state whether there is any 
cognitive impairment present, 
state the diagnosis of such 
impairment, and whether it is 
related to the service-
connected post-traumatic 
headaches or other non-service-
connected disorder(s);

(iii) The neurologist must 
identify all neurological 
residuals of the Veteran's 
post-traumatic headaches and 
specifically address whether 
the Veteran has hemiplegia, 
epileptiform seizures, facial 
nerve paralysis (Diagnostic 
Codes 8205-8412), or any other 
purely neurological 
disabilities associated with 
trauma to the brain;

(iv) The neurologist should 
determine whether the Veteran 
suffers from headaches 
manifested by prostrating 
attacks.  If headaches with 
prostrating attacks are found, 
examination findings should be 
expressed in terms of average 
of such attacks per week and 
the resultant impact on 
economic adaptability; and the 
effects that the Veteran's 
service-connected post-
traumatic headaches, as 
separated from any other cause 
of headaches, has on his daily 
activity and how the disability 
impairs him functionally.

4.  After completion of the above, and 
any additional development of the 
evidence that the RO&IC/AMC may deem 
necessary, the claim for service 
connection for sinusitis should be 
adjudicated.  The RO&IC/AMC should also 
readjudicate the claim of entitlement 
to an increased evaluation in excess of 
10 percent for post-traumatic 
headaches.  In the event that an 
examination report does not contain 
sufficient detail, the RO&IC/AMC must 
take any appropriate action by return 
of the report to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(2008).  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued an 
appropriate Supplemental Statement of 
the Case, and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The purpose of this remand is to clarify the etiology and 
current severity of the Veteran's sinusitis and service-
connected post-traumatic headaches, respectively.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examinations may result in the denial of his claims.  38 
C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


